Citation Nr: 1220550	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  07-15 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for temporomandibular joint (TMJ) dysfunction syndrome, to include as due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to April 2002 and from February 2003 to October 2003, including service in the Southwest Asia Theater of operations.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a VA Central Office hearing before the undersigned Veterans Law Judge in July 2009.  A transcript of that hearing has been associated with the claims file.

This case was previously remanded by the Board in December 2009 for further development.  

By a January 2012 decision, the Board awarded service connection for interstitial cystitis and irritable bowel syndrome with digestive symptoms and abnormal weight loss, to include as due to an undiagnosed illness, thereby constituting a full grant of the benefits sought on appeal.  Thus, as these issues were granted in full, they are not in appellate status before the Board and need not be addressed further.  The Board also denied service connection for right knee pain, to include as due to an undiagnosed illness.  As the record does not demonstrate that the Veteran has filed a notice of appeal to this decision, it is final.  Therefore, this issue is not in appellate status before the Board and need not be addressed further.  

The Board also remanded the issue of service connection for TMJ dysfunction syndrome, to include as due to an undiagnosed illness, in January 2012 for further development.  



FINDINGS OF FACT

1.  The probative weight of the evidence demonstrates that the Veteran's TMJ dysfunction syndrome is a known clinical diagnosis and therefore is not either an undiagnosed illness or a medically unexplained chronic multisymptom illness.  

2.  The Veteran's TMJ dysfunction syndrome did not originate in service, did not manifest for many years thereafter and is not related to any incident during active service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for a TMJ dysfunction syndrome, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for service connection in the January 2006 rating decision, he was provided notice of the VCAA in May 2005.  An additional VCAA letter was issued in December 2009.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.   The Veteran also received notice in December 2009 and September 2011, pertaining to the downstream disability rating and effective date elements of his claim with subsequent readjudication in September 2011 and February 2012 supplemental statements of the case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, private medical records, VA outpatient treatment reports, an adequate VA examination, adequate VA addendum opinions and statements and testimony from the Veteran and his representative. 

This case was previously remanded by the Board in January 2012 to provide the Veteran with an adequate VA addendum opinion for TMJ dysfunction syndrome.  As the VA examiner reviewed all the evidence necessary to provide his opinion and complied with the Board's remand instructions, the Board is satisfied that the development requested by its January 2012 remand has now been satisfactorily completed and substantially complied with respect to service connection for TMJ dysfunction syndrome, to include as due to an undiagnosed illness.  See Stegall, 11 Vet. App. 268 (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

The Board notes that the March 2011 VA examination report reflects that the examiner reviewed the Veteran's past medical history, documented his current medical condition, and rendered appropriate diagnoses and the January 2012 VA examination addendum opinion was consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, the Board concludes that the medical examination and addendum opinion are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board observes that, in the January 2012 VA examination addendum report, the examiner found that that any opinion he might express regarding it being "likely" that the Veteran's TMJ dysfunction syndrome began on active duty would be based on speculation.  In so finding, the examiner explained in his rationale that there was no evidence of signs or symptoms of TMJ dysfunction syndrome in any active duty dental note or examination; the Veteran did not pursue VA Class II dental benefits; and events in the "ca." two years from discharge in 2003 to the 2005 Reserve examination could have brought on the TMJ dysfunction syndrome.  In this case, the Board finds that the addendum opinion itself is adequate.  In this regard the Board points to Jones v. Shinseki, in which the Court determined that an "examination is not inadequate merely because the examiner states he or she cannot reach a conclusion without resort to speculation."  Jones, 23 Vet. App. at 391.  The Court also found that "VA is not bound to proceed through multiple iterations of medical opinions until it declares that no further examinations would assist the claimant[,]" which, in the Court's view, was "inherent in a finding that the duty to assist has been fulfilled."  Id.

In Jones, the Court notes that the duty to assist requires VA to obtain all relevant information that may reasonably be obtained before the Board may rely on a VA medical examiner's opinion to deny a claim and enumerates the steps under which the duty to assist may apply.  Id. at 388.  The Court first finds that the duty to assist applies when "an examiner specifically identifies additional information that would facilitate a more conclusive opinion."  In this case, the Board finds that, the examiner did not specify that any additional information would be necessary to facilitate a more conclusive opinion January 2012 VA addendum opinion.  The Court then found that "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Id. at 389.  The Board observes that the VA examiner in the January 2012 VA examination addendum opinion based his conclusions upon both a review of the claims file, the Veteran's reported history and his previous examination of the Veteran in March 2011.  As such, his conclusions were based upon due diligence and relevant medical information that may have had a bearing on the case in reviewing the claims file.  

Thereafter, the Court in Jones found that, while an opinion that diagnosis or etiology was not possible without resorting to speculation was just as much a medical conclusion as a firm diagnosis or a conclusive opinion, a bald statement that it would be speculative to render an opinion as to etiology or diagnosis was ambiguous and thus, it must be clear, that the examiner has considered "all procurable and assembled data," by obtaining all relevant tests and records that might reasonably illuminate the medical analysis.  Id. at 390.  Thus, only when this issue is in doubt does the Board's duty to remand for further development arise.  In this case, it is clear that that the examiner considered all procurable and assembled data, including, the Veteran's service treatment reports, his reports of history, the post-service treatment for TMJ dysfunction syndrome and a physical examination from the March 2011 VA examination, in rendering the January 2012 VA addendum opinion.  

Moreover, the examiner made it clear that his opinion reflected the limitations of knowledge in the medical community at large, by noting that any opinion he might express regarding it being "likely" that his TMJ dysfunction syndrome began on active duty would be based on speculation.  See id.  Finally, the examiner clearly identified precisely what facts could not be determined; in this case, he specified that any opinion he might express regarding it being "likely" that his TMJ dysfunction syndrome began on active duty would be based on speculation, because there was no evidence of signs or symptoms of TMJ dysfunction syndrome in any active duty dental note or examination; the Veteran did not pursue VA Class II dental benefits; and events in the two years from discharge in 2003 to the 2005 Reserve exam could have brought on the TMJ dysfunction syndrome.  See id.  

Accordingly, in this case it would be inappropriate for VA to demand a conclusive opinion from a physician whose evaluation of the "procurable and assembled" information prevents the rendering of such an opinion and it is otherwise apparent, based on the Board's review of the evidence, that there is nothing further to be obtained from that particular examiner.  See id. at 391.  While the duty to assist the veteran includes providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  See id.  Therefore, based upon the foregoing, the Board finds that the January 2012 VA examination addendum opinion was adequate.  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); see also VA Interim Final Rule, 76 Fed. Reg. 81834 (Dec. 29, 2011).

In this regard, a qualifying chronic disability means a chronic disability resulting from any of the following (or combination of the following): (A) An undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) Chronic fatigue syndrome; (2) Fibromyalgia, (3) Functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 C.F.R. § 3.317(a)(i).  Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract. Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and function dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficulty swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  Id.  

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology are not considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  The 6-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Presumptive service connection may also be established for an infectious disease as listed in 38 C.F.R. § 3.317(c)(2) if it becomes manifest in a veteran with a qualifying period of service, provided it becomes manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service.  38 C.F.R. § 3.317(c)(1)-(4).

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

Analysis

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his TMJ dysfunction syndrome is related to his active service as his symptoms have continued since his active service.  

As noted above, the Veteran's service records demonstrate that he had service in the Southwest Asia Theater of operations from February 2003 to September 2003 during Operation Enduring/Iraqi Freedom.  

Service treatment reports reflect no findings or complaints of any dental abnormalities upon his entry into his first period of active service in September 2001.  An October 2001 Dental Health Questionnaire, which was later updated in July 2005, revealed no reports related to a dental disability.  An October 2001 Dental Examination noted that TMJ findings were within normal limits.  A March 2002 Report of Medical History was absent for any dental or jaw related complaints and an April 2002 separation examination did not reflect any dental abnormalities.  In a January 2003 Reserve Forces Dental Examination prior to the Veteran's re-entry into active service in February 2003, he was noted to be in good oral health.  In an August 2003 Report of Medical Assessment, the Veteran was referred for a dental evaluation.  In an October 2003 Reserve Forces Dental Examination, following the Veteran's separation from his second period of active service, he was found to be in good oral health.  

In a July 2005 dental examination report, performed during the Veteran's Reserve service and following his discharge from active service, it was noted there was clicking and popping on the right and left in the TMJ evaluation.  

At a September 2005 fee-basis VA dental examination by QTC Medical Services, the Veteran reported having soreness in the jaw beginning in the summer of 2004, which had gotten worse since that time with constant soreness and popping.  X-rays were within normal limits.  The Veteran was diagnosed with TMJ joint dysfunction syndrome.  

In a July 2009 VA Central Office hearing, the Veteran testified that he first noticed TMJ symptoms soon after getting back from Iraq and reported speaking to a dentist about it at that time.  He also reported having symptoms of stiffness in the jaw.  

At a March 2011 VA dental examination, the Veteran reported that TMJ clicking and popping began in 2002 and he complained of right tender jaw muscles.  He was diagnosed with TMJ disorder.  

In a June 2011 VA examination addendum report, the examiner concluded that, based upon a review of the claims file, a dental examination dated in July 2005 noted "TMD findings" included clicking and popping on the right and left, and therefore this established that the Veteran's TMJ disorder occurred while he was on active duty.  

The Board remanded the claim in January 2012 for the VA examiner to provide an adequate addendum opinion as the June 2011 VA examination addendum was not supported by the record.  In this regard, the Board pointed out that the VA examiner found that, because the dental examination dated in July 2005 noted "TMD findings" included clicking and popping on the right and left, this established that the Veteran's TMJ disorder occurred while he was on active duty, however, the Veteran served on active duty from October 2001 to April 2002 and from February 2003 to October 2003.  Thus the Board observed that, the July 2005 dental examination report from the Veteran's Reserve service was almost two years after the Veteran's discharge from active service and did not support the VA examiner's rationale.  Therefore the claim was remanded for the same VA examiner to provide a clarification of his opinion.  

In a January 2012 VA examination addendum report, the examiner noted that he did not previously catch that the July 2005 dental examination was performed while the Veteran was in Reserve service and not on active duty.  Upon reviewing the claims file again, the examiner noted that the Veteran was instructed to apply to a VA medical center (VAMC) dental clinic at discharge because his dental care was incomplete at the time, however, he also noted there were no records of a Class II dental examination and treatment in the VAMC records that might have been helpful.  He then concluded that, there was no evidence of signs or symptoms of TMJ dysfunction syndrome in any active duty dental note or examination; the Veteran did not pursue VA Class II dental benefits; and events in the two years from discharge in 2003 to the 2005 Reserve examination could have brought on the TMJ dysfunction syndrome.  Therefore, he opined that any opinion he might express regarding it being "likely" that his TMJ dysfunction syndrome began on active duty would be based on speculation.  

After a careful and considered review of the evidence, the Board finds, as will be discussed in detail below, that the preponderance of the evidence is against the Veteran's claim for service connection for TMJ dysfunction syndrome, to include as due to an undiagnosed illness.  

Initially the Board finds that, the Veteran's TMJ dysfunction syndrome, claimed as due to a chronic undiagnosed illness, is a known clinical diagnosis and as such, is not a qualifying chronic disability for the purposes of 38 C.F.R. § 3.317 and will be addressed on the basis of direct service connection.  

While the Veteran is currently diagnosed with TMJ dysfunction syndrome, the competent and probative evidence of record does not demonstrate a nexus between the Veteran's currently diagnosed TMJ dysfunction syndrome and his active service.  

The Board notes that service treatment reports are absent of any complaints or findings related to dental abnormalities during active service.  Moreover, the Veteran was found to be in good oral health prior to his separation from his second period of active service.  Thus, the evidence does not demonstrate that the Veteran's TMJ dysfunction syndrome had its onset during his active service.  

The Board acknowledges the lay testimony by the Veteran that he first noticed TMJ symptoms soon after getting back from Iraq and reported speaking to a dentist about it at that time.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a lay person is not competent to render an opinion regarding the diagnosis or etiology of a disease or injury; however, a lay witness can provide and "eye-witness" account of the visible symptoms). 

The Board finds however, that these statements of a continuity of symptoms are internally inconsistent with the Veteran's earlier statements.   See Cromer v. Nicholson, 19 Vet. App. 215 (2005); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) ("in a merits context the lack of evidence of treatment may bear on the credibility of the evidence of continuity").  In the September 2005 fee-basis VA examination by QTC Medical Services, the Veteran reported having soreness in the jaw beginning in the summer of 2004, which had gotten worse since that time with constant soreness and popping.  Thus his subsequent testimony almost four years later in the July 2009 Central Office hearing regarding the continuity of symptoms since his active service is not credible lay evidence of a continuity of symptoms.  Accordingly, this lay evidence of a continuity of symptoms since active service is afforded no probative value.  

The post-service medical evidence of record demonstrates that the Veteran was initially treated for TMJ problems in July 2005, approximately a year and nine months after his separation from active service.  

Finally, based upon a review of the claims file, the Veteran's reported history and a physical examination, in the January 2012 VA examination addendum report, the VA examiner found that he did not previously catch that the July 2005 dental examination was performed while the Veteran was in Reserve service and not on active duty when he furnished his prior June 2011 VA addendum opinion.  He then opined, based upon a review of the claims file, the Veteran's reported history and his previous examination in March 2011, that any opinion he might express regarding it being "likely" that his TMJ dysfunction syndrome began on active duty would be based on speculation.  In so finding, the examiner explained in his rationale that there was no evidence of signs or symptoms of TMJ dysfunction syndrome in any active duty dental note or examination; the Veteran did not pursue VA Class II dental benefits; and events in the two years from discharge in 2003 to the 2005 Reserve exam could have brought on the TMJ dysfunction syndrome.  As noted above, the Board has found this opinion to be adequate.  While the VA examiner's opinion itself does not support or weigh against the Veteran's claim, there is no probative evidence indicating a nexus exists between the Veteran's current TMJ dysfunction syndrome and his active service.  

Therefore, the credible and probative evidence of record evidence does not demonstrate any nexus between the Veteran's currently diagnosed TMJ dysfunction syndrome and his active service.  Accordingly, service connection for TMJ dysfunction syndrome is not warranted.  

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for TMJ dysfunction syndrome, to include as due to an undiagnosed illness, is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


